Title: Richard C. Derby to Thomas Jefferson, 23 February 1817
From: Derby, Richard Crowninshield
To: Jefferson, Thomas


          
            Respected Sir
            Washington 23d Februy 1817
          
          The enclos’d letters were given me by my friends knowing that it was my intention (before Mrs Derbys and my departure for Europe) to visit you at your seat in Virginia. but circumstances preventing I take the liberty to enclose them to you at the same o time observing that Mrs Derby and myself should feel doubly delighted should you feel be  inclind to forward us Letters to Boston. Our friends Ticknor and Everett are making great progress in Germany and the President of Cambridge College looks forward with great hopes for their aid and assistance at that seminary. Mrs Peter Cruger informd me that you had given letters occasionally to a Madame Corny, she has given us one, but one from so high a source as yourself will be of more consequence to us.
          Should it be your wish I shall feel proud and honourd to execute any orders that you may have for Europe, and united with the taste of Madame Derby, and some of our friends in Paris there is no doubt but that they will be executed as you wish.
          Mrs D and myself about 12 years  ago spent 3 years in Europe having visited England France Germany Holland Switzerland, & Italy at present it is our intention to visit Scotland Ireland Sweden Denmark, Russia Prussia, Germany (vienna) Switzerland & France
          After my return from Europe should God spare my life, I shall then pay you a visit and if I should learn any thing from the  Literary or Scientific men in that Country, I shall respected Sir be pleasd to communicate it
          
            I am with profound respect Your obedt Humble St
            Richard C Derby
          
        